DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 was considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  line 1 .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “conventional” in claims 2 and 9 is a relative term which renders the claim indefinite. The term “conventional” is not defined by the claim, the specification 
Claim 13 recites the limitation "the middle of a column " in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: it is unclear how the middle of the column is associated with the DAA mechanism or  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura US20050005539.
Claim 1. Nakamura  discloses a ductile anchor attachment (DAA) mechanism comprising: a bottom section (25) configured to connect to an existing anchor; a tapered lower section (close to 24); a narrowed neck (from the tapered section to 24) forming a .

Claims 8-10, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lomax US10370844 .
Claim 8. Lomax discloses a ductile anchor attachment (DAA) mechanism comprising: a headed rebar with a rebar coupler (45); a rebar segment (26) coupled to the rebar coupler at a first end of the rebar segment (Fig.3); a metal jacket (21) encasing at least a portion of the rebar segment; and a flange connection bracket (25) coupled to the rebar segment at a second end of the rebar segment (Fig.1-2).

Claim 9 as best understood. Lomax discloses the rebar segment is fabricated from conventional smooth or ribbed steel rebar (Fig.2).

Claim 10. Lomax discloses metal shims (22) coupled with the headed rebar.

Claim 12. Lomax discloses a column flange is trimmed to prevent or reduce compression or tension forces from occurring in the column flange (Fig.3).

Claim 15. Lomax discloses the DAA mechanism of claim 8 being further configured to create variable fixity at the base of a column (via threaded portion 46).

Claim 16. Lomax discloses the DAA mechanism of claim 8 being further configured to transfer a weak link from a column or a foundation to the DAA mechanism (Fig.7).

Claim 17. Lomax discloses the DAA mechanism of claim 8 being configured to undergo a ductile yield while preserving the integrity of a remaining structural anchoring system to which the DAA mechanism is attached (Col.3:3-11).

Claim 18. Lomax discloses the DAA mechanism of claim 8 being configured to be conveniently replaced after a yield event without costly and extensive repairs to an existing structural anchoring system to which the DAA mechanism was attached (Col.10:18-23).

Claim 19. Lomax discloses the DAA mechanism of claim 8 being configured to enable the formation of a controlled plastic mechanism developed without negatively impacting a column, the column's foundation, or a beam.

Claim 20. Lomax discloses DAA mechanism of claim 8 being configured for attachment to a moment frame (denoted by 160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lomax US10370844.
Claim 1. Lomax discloses a ductile anchor attachment (DAA) mechanism comprising: a bottom section (45) configured to connect to an existing anchor (26); a tapered lower section (close to end of 50); a narrowed neck (50) forming a ductile yield mechanism; a tapered upper section (portion 55 is attached to); further disclosing section 50 is of reduced strength and possible to make the reduced strength portion with a different cross-sectional shape (Col.4:40-47) but is silent on a drilled top section and a hollowed interior. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide a hollow neck for reduced strength and a drilled top section for the insertion of the hexagonal top, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 2 as best understood. Lomax as modified discloses the DAA mechanism is fabricated from conventional pipe stock.

Claim 3. Lomax as modified discloses the bottom section is drilled and tapped (46).

Claim 4. Lomax as modified discloses a bracket (121) as part of an anchored structure (Fig.7).

Claim 5. Lomax as modified discloses the DAA mechanism of claim 1 being configured to undergo a ductile yield while preserving the integrity of a remaining structural anchoring system to which the DAA mechanism is attached (Col.3:3-11).

Claim 6. Lomax as modified discloses the DAA mechanism of claim 1 being configured to be conveniently replaced after a yield event without costly and extensive repairs to an existing structural anchoring system to which the DAA mechanism was attached (Col.10:18-23).

Claim 7. Lomax as modified discloses a screw cap (24) for the top section with port capable of being a gel or grease port.

Claim 11. Lomax discloses the rebar segment is threaded at the second end (Fig.3) but fails to disclose a connection to the flange connection bracket with a nut and washer. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use a nut and washer to further secure the second end for a controlled ductile yield while preserving the rebar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633